Parker, J.
The Respondents submit this case, with an affidavit showing that no copy of any printed ease, on the appeal to this Court, has been served on the Respondents’ attorney, and no such case is handed up to the Court. The Appellants do not appear upon the argument, nor submit upon their side. We have nothing before us showing any judgment of the General Term of the Superior Court of the City of Hew York, in which Court the action was brought; the only papers upon which we are asked to proceed being the said affidavit, and the case and exceptions in the Court below. These, of course, show neither the judgment given by the General Term, nor the notice of the appeal therefrom to this Court. Eor aught that appears, no judgment has been given by the General Term. There is nothing, therefore, upon which this Court can proceed to judgment.
The appeal must therefore be dismissed, with costs.
Judgment accordingly.
JOEL TIFFAHY,
State Reporter.